Citation Nr: 1644095	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-29 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to a higher initial disability rating in excess of 40 percent for service-connected prostate cancer.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to July 1970, including
service in the Republic of Vietnam from September 1968 to December
1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from
an August 2011 rating decision of the RO in Detroit, Michigan, that in pertinent part, granted service connection and a 40 percent rating for prostate cancer, and denied service connection for bilateral hearing loss and tinnitus.

The Veteran testified before the undersigned Veterans Law Judge during an
October 2013 videoconference hearing, and a transcript is of record.

In a January 2015 remand, the Board determined that the Veteran had raised a claim for a TDIU at his Board hearing, and remanded this issue along with the other issues to the Agency of Original Jurisdiction (AOJ) for additional development.

In correspondence to VA dated in March 2015, the Veteran and his representative clearly stated that he did not want to pursue a TDIU claim, but wished to continue his appeal as to the other issues.  Nonetheless, the AOJ included the TDIU issue in the August 2015 supplemental statement of the case, and the Veteran's representative included the TDIU issue in the September 2016 written brief.  Hence, the matter remains on appeal.

The issue of entitlement to a TDIU during the period prior to January 15, 2014, and the period from March 25, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to his in-service noise exposure.

2.  The evidence is approximately evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.

3.  Throughout the period prior to January 15, 2014, the Veteran's residuals of prostate cancer were manifested, at worst, by urinary leakage requiring the wearing of absorbent materials which must be changed no more than 2 to 4 times daily, daytime voiding at intervals of less than one hour, and awakening to void five or more times per night, with no renal dysfunction.

4.  The Veteran's prostate cancer recurred on January 15, 2014, and radiation treatment for the recurrence was completed on September 25, 2014.
 
5.  During the period from March 25, 2015, the Veteran's prostate cancer was manifested, at worst, by urinary leakage requiring the wearing of absorbent materials which must be changed no more than 2 to 4 times daily, daytime voiding at intervals of less than one hour, and awakening to void five or more times per night, with no renal dysfunction.

CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss disability was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Throughout the period prior to January 15, 2014, the criteria for a disability rating in excess of 40 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2015). 

4.  During the period from January 15, 2014 to March 25, 2015, the criteria for a higher 100 percent rating for prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2015). 

5.  During the period from March 25, 2015, the criteria for a disability rating in excess of 40 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist with regard to the hearing loss and tinnitus claims.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision as to these issues.

With regard to the appeal for a higher initial rating for prostate cancer, VA's duty to notify as to the initial service connection claim was satisfied by a letter dated in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records, and arranged for VA compensation examinations and medical opinions as to the severity of his disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination for this condition was conducted in August 2015.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected prostate cancer to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examination is adequate as it provides the information needed to properly rate his disability.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  

The Board further finds that the RO has substantially complied with its January 2015 remand orders.  In this regard, the Board directed that additional treatment records be obtained and the Veteran be contacted in an attempt to obtain relevant private medical records, and VA examinations be conducted.  He did not respond to the RO's March 2015 development letter with regard to his private treatment.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).

Additional VA treatment records have been associated with the claims file and VA examinations were completed.  Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the October 2013 Board hearing.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

In addition, the law provides that, where a Veteran served 90 days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  This presumption is rebuttable by affirmative evidence to the contrary. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b). Sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, are considered to be chronic diseases under C.F.R. § 3.309 (a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303  (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159 (a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran seeks entitlement to service connection for bilateral hearing loss on the basis that he was exposed to loud noises from weapons fire during active service, including his service in Vietnam.  In his original claim for service connection in June 2010, he asserted that his bilateral hearing loss began in June 1970, and his tinnitus began in 1970.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also McKinney v. McDonald, 28 Vet. App. 15   (2016) (holding that a minimum degree of hearing loss is a prerequisite for entitlement to service connection, and that a change in hearing as a result of service is a disability if it exceeds the levels specified in 38 C.F.R. § 3.385). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., under 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  To establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155   (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  

The results of the Veteran's April 2011 VA audiological examination confirm that he has sufficient hearing loss in each ear to be considered a disability according to the requirements of 38 C.F.R. § 3.385.  The question remaining is whether his current bilateral hearing loss disability is related to service.

The Veteran's service personnel records reflect that he served in the U.S. Army, and his primary military occupational specialty (MOS) was a cook.  He served as a cook in Vietnam, with Company D, 15th TC Battalion, 1st Cavalry Division from October 1968 to September 1969 (with some lost time), then was confined from September 1969 to October 1969.  He participated in four campaigns in Vietnam.

Service treatment records reflect that on pre-induction examination in October 1967, audiometric testing revealed right ear decibel thresholds of 25(40), 25(35), 20(30) and 10(15), and left ear decibel thresholds of 20(35), 15(25), 15(25) and 20(25), at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  Interestingly, another audiometry report that was added on the same form (but dated in May 1968 at entry into service) reflects right ear decibel thresholds of 10(25), 15(25), 10(20), and 15(20), and left ear decibel thresholds of 15(30), 10(20), 15(25) and 20(25), at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  He was found qualified for service and his physical profile (PULHES) included H-1 (normal) for hearing.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the servicemember on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).   His ears and ear drums were clinically normal on examination.  In reports of medical history in October 1967 and January 1970, the Veteran denied a history of ear trouble, running ears, and hearing loss.

Service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units. Therefore, the ASA units have been converted to ISO-ANSI units and are represented by the figures in parentheses above.)

In a June 1970 report of medical history completed at separation, the Veteran reported a history of ear, nose or throat (ENT) trouble and hearing loss, and denied a history of running ears.  The reviewing examiner noted that with regard to the Veteran's positive response regarding ENT symptoms, he reported hearing loss after his return from the Republic of Vietnam.  In a separation medical examination in June 1970, the Veteran's ears and ear drums were clinically normal.  Audiometric testing under ISO standards on separation examination revealed right ear decibel thresholds of 5, 5, 5, 15 and 20, and left ear decibel thresholds of 20, 15, 10, 10 and 15 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The Veteran's physical profile (PULHES) included H-1 (normal) for hearing.  Service treatment records are negative for complaints of tinnitus.

VA medical records dated from 2010 to 2015 reflect treatment for a variety of conditions.  A July 2010 treatment note reflects that the Veteran presented to establish care at VA.  He reported that he was retired and his hobbies included hunting and fishing.  He did not complain of hearing loss or tinnitus.

On VA audiology examination in April 2011, the examiner summarized the service treatment records, and noted that the Veteran complained of bilateral hearing loss and tinnitus.  She indicated that the Veteran reported that his tinnitus began in the 1980s and occurred twice per week lasting 20 seconds.  The Veteran reported that he was a cook in service, and had combat service in Vietnam.  He reported exposure to noise from weapons fire from M-60 machine guns, M-16 rifles, and an incident of acoustic trauma with long-range artillery, with loss of hearing for days.  Occupationally, he reported working as a manufacturing technician/maintenance and repair, and used hearing protection with both earplugs and ear muffs.  He was a seasonal deer hunter since age 20, and used lawn care equipment one hour weekly.  An audiology report dated in April 2011 reflects that audiometric testing revealed right ear decibel thresholds of 25, 30, 30, 40, and 50 and left ear decibel thresholds of 30, 30, 25, 40, and 50 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  A re-test was done with the following results:  right ear decibel thresholds of 25, 25, 30, 40, and 50, and left ear decibel thresholds of 15, 30, 25, 40 and 50.  The VA compensation examination report included the re-test scores.  The Veteran reported that he had tinnitus during the examination.  Speech recognition scores using the Maryland CNC Word list were 100 percent in each ear.  

The VA examiner diagnosed bilateral sensorineural hearing loss, and opined that the Veteran's tinnitus was as likely as not associated with his hearing loss.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were not caused by military noise exposure.  The examiner's rationale was that the Veteran entered military service with bilateral normal hearing, per puretone thresholds, and separated from military service with bilateral normal hearing, and better thresholds than on entrance examination.  The examiner opined that there were no standard threshold shifts for either ear, and the service treatment records were silent for complaints of tinnitus.  The separation examination indicated that there was a complaint of hearing loss and ENT was recommended.  However, separation audiogram showed no hearing loss and no shift in hearing from entrance exam. There were no ENT records suggesting any follow up was needed.  The current hearing thresholds showed a normal to moderate sensorineural hearing loss bilaterally.  She noted that the Veteran described his tinnitus as occurring since the 1980s, 20 years following military service and reported tinnitus occurring 2 times per week for seconds, which is described as nonpathologic tinnitus per S. Tyler 2000 Tinnitus Handbook.  She opined that the Veteran's current hearing loss was post military service related and the onset of his tinnitus was also post-military service. 

In July 2011 the Veteran submitted a photocopy of an individual hearing summary report from his former employer dated in April 2011, reflecting that he worked in automatic transmission operations and his hearing was regularly tested from June 1991 to June 2006.  Audiometric testing in June 1991 revealed right ear decibel thresholds of 10, 20, 15, 20 and 30, and left ear decibel thresholds of 10, 15, 10, 25, and 40, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Decreased hearing acuity was shown at higher decibel thresholds.  A hearing loss disability (per 38 C.F.R. § 3.385) was shown in the left ear in every examination beginning in June 1991, but a hearing loss disability was not shown in the right ear until the examination in 2003.

In an October 2011 notice of disagreement, the Veteran stated that hearing loss was noted as a complaint by an examiner during service.  He was reportedly ordered to have an ENT examination but this was not done.  In an October 2012 substantive appeal, the Veteran reported that during service, he spent most of his time in a field kitchen, under a tent, and the artillery big guns were only 50 yards away from the kitchen.  He stated that when the guns fired, the ground shook under his feet and he was hit with a "concussion of sound."  He stated that the guns sometimes fired all night.

In a March 2013 written statement, the Veteran's representative stated that the Veteran's hearing was normal on service entrance and separation examinations, and that a note in the separation examination read, "hearing loss [after] return from Vietnam."  He added that the Veteran reported that the artillery was located near where he performed his duties as a cook.

At his October 2013 Board hearing, the Veteran reiterated his assertions regarding noise exposure in service.  He said that he worked and slept very close to artillery that was firing most of the time, day and night, and he did not have hearing protection.  He said he first noticed that his ears were ringing in service, and they rang constantly.  He testified that the ringing continued after service until the present.  He testified that the VA examiner's report to the effect that he said his tinnitus began in the 1980s was inaccurate, and that he never made that statement to the examiner.  He stated that his tinnitus had been ongoing since service.  He testified that his hearing was very good prior to service, and he had hearing loss when he left service.  He testified that he did not have noise exposure at work, where he was required to wear ear protection.  He said he worked at Ford Motor Company for 39 years, where he was required to have annual hearing tests.  He said he tried to get the records of such tests but they were unavailable.  His representative stated that he worked in a factory, making transmissions.  He also stated that the Veteran primarily worked in an office.  The Veteran testified that when he returned to his job after service, he was told his hearing had decreased.  He stated that he retired in 2006.

A January 2015 VA outpatient treatment record reflects that the Veteran was a retired manufacturing technician for Ford Motor Company.

On VA audiology examination in July 2015, the examiner indicated that the claims file was reviewed, summarized pertinent records, and diagnosed bilateral sensorineural hearing loss.  She stated that the Veteran's noise exposure was conceded based on combat service as a food handler attached to an artillery unit and his report of noise exposure.  She applied ASA calibration standards for the examinations dated earlier than October 31, 1967.  The examiner stated that when conversion factors were applied to the documented thresholds, the October 1967 pre-induction report clearly and unmistakably documented pre-existing hearing loss, bilaterally.  While the June 1970 report of medical history for separation documented a subjective complaint of hearing loss and ear, nose, throat trouble, the puretone, air conduction audiogram at this time documented clinically normal hearing sensitivity, bilaterally.  The examiner found that there was no objective evidence of a permanent, statistically significant decrease in hearing sensitivity for either ear as the result of noise-induced auditory injury.  Moreover, there was no evidence of chronicity or continuity of care for the claimed conditions since separation from military service 45 years ago.  At the time of this examination, the Veteran demonstrated a mild-to-moderately severe sensorineural hearing loss above 1000 Hz, bilaterally.  The examiner also found that further evidence to substantiate this opinion was the Veteran's significant history of civilian vocational noise exposure following military service.  He served 26 months in the military as a food handler, with service in a combat zone for an artillery unit in Vietnam, but also had a history of approximately 36 years of vocational industrial noise exposure in civilian life.  The Veteran reported participation in a hearing conservation program with Ford Motor Company that required him to wear hearing protection.  Since 1983, OSHA has required hearing conservation programs if workers are exposed to an average noise level of 85 dB per 8 hour day.  His requirement for participation in the program and reported use of hearing protection indicates significant hazardous vocational noise exposure.  It is also notable that he began working at Ford Motor in 1970, approximately 13 years prior to institution of OSHA hearing protection requirements.  Based on this evidence, the examiner concluded that his exposure to hazardous noise in civilian life was far greater than his exposure to hazardous noise in the military. Therefore, the nexus with military service was far less than a 50/50 probability relationship compared to his exposure to hazardous noise in civilian life.  

Based on clinical experience and expertise, review of the claims file and available records, and examination in the clinical interview, the examiner opined that the Veteran's preexisting bilateral hearing loss was not aggravated, beyond normal progression, as the result of in-service noise exposure.  Furthermore, current bilateral hearing loss was less likely than not caused by an in-service event, injury or illness.  

With regard to tinnitus, the examiner opined that it was less likely than not (less than 50% probability) caused by or a result of military noise exposure.  The examiner noted that service treatment records were void of complaint, diagnosis, evaluation or treatment of tinnitus, and the first evidence of report and/or diagnosis of tinnitus was the April 2011 VA examination.  While the Veteran contends current tinnitus as the result of noise-induced auditory injury, the audiograms of record showed no objective evidence of decrease in hearing sensitivity for either ear as the result of noise-induced auditory injury.  Because there is no objective evidence of noise-induced auditory injury, there is no basis on which to conclude that current tinnitus is associated with such injuries.  Tinnitus is most commonly associated with hearing loss.  Current hearing loss was acquired post-military service.  Based on clinical experience and expertise, review of the claims file and available records, and examination of veteran in the clinical interview, the examiner opined that the Veteran's tinnitus was less likely than not caused by or the result of military noise exposure. 

The Board finds that the Veteran's testimony that he suffered in-service noise exposure from gunfire during service is competent, credible, and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  He has thus met the in-service injury or event requirement.  The Board finds that it is significant that the Veteran complained of hearing loss at the time of his separation examination, and this is consistent with his current lay statements and testimony.  The Board also finds that the evidence reflects that the Veteran had noise exposure both during and after service, including during his many years working in a factory.

In its January 2015 remand, the Board instructed the VA examiner to determine whether or not the Veteran had bilateral hearing loss that clearly and unmistakably existed prior to service.  In this regard, the Board notes that the Veteran's audiometric results on service entrance examination in May 1968 suggest that he had some degree of hearing loss at the time of his entrance into service.  However, hearing loss was not noted by the examiner on the pre-induction examination report, and the Board finds that since the entrance audiometric testing does not show that the Veteran had a hearing loss disability (as defined by 38 C.F.R. § 3.385) at the time of his entry into service, therefore he did not have a hearing defect and is presumed to have been in sound condition as to his hearing at that time.  See McKinney, supra (holding that hearing loss noted on an entrance examination that does not meet the requirements of § 3.385 is not a "defect" because it is not considered a disability for VA purposes).

The dispositive question in this case is therefore whether there is a relationship between the Veteran's current bilateral hearing loss disability and tinnitus and his in-service noise exposure.  Although the VA examiners opined that it was not likely that there was such a relationship, the examiner's rationale was partly that the hearing loss preexisted service (which is not the case, as discussed above), and that his hearing remained normal, without significant threshold shift, from enlistment to discharge. The absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  See Hensley, supra; 38 C.F.R. § 3.303 (d).  

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007). When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  The Board finds that the Veteran's statements are sufficient to establish service connection in this instance.

The Board finds that the Veteran's testimony as to difficulty hearing and tinnitus in and since service to be competent and credible, and this lay evidence indicates a relationship between the current bilateral hearing loss disability and the in-service noise exposure, as well as continuous symptoms.  The evidence is thus approximately evenly balanced as to whether the Veteran's hearing loss disability and tinnitus are related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a bilateral hearing loss disability and tinnitus is warranted.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir.2008) (lay evidence may suffice to prove service connection on its own merits).

In short, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible reports of hearing loss and tinnitus that began in service, the Board finds that the evidence is at least in equipoise regarding whether his current hearing loss and tinnitus were incurred in service.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2015).

Prostate Cancer

Private medical records dated in September and October 2002 reflect that the Veteran was diagnosed with prostate cancer and underwent a prostatectomy  without complications.

The Veteran filed his initial claim of service connection for prostate cancer in June 2010, and the RO subsequently granted service connection and a 40 percent rating for prostate cancer from that date.  Throughout the rating period on appeal, the Veteran's service-connected prostate cancer has been rated as 40 percent disabling under Diagnostic Code 7528.  The Veteran contends that this disability is more disabling than currently evaluated.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2015).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.  The Board notes that the Veteran's residuals of prostate cancer have also resulted in erectile dysfunction which is separately service connected and rated.  As that issue is not on appeal, erectile dysfunction is not discussed herein.  See 38 C.F.R. § 4.14.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

Governing regulation provides that a 100 percent rating is assigned under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system (such as prostate cancer).  The note following this diagnostic code indicates that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, then a Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  In this case voiding dysfunction is the predominant disability, as the medical evidence shows that the Veteran does not have renal dysfunction due to this condition.  See report of August 2015 VA examination.  As there is no evidence of renal dysfunction due to the service-connected prostate cancer in this case, those rating criteria will not be discussed.

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated with regard to urine leakage, frequency, or obstructive voiding. 

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating. The need to wear absorbent materials which must be changed two to four times per day warrants a 40 percent rating.  The use of an appliance or wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating. 

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  A daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id. 

Obstructive voiding symptomatology with marked obstructive symptomatology with any one or combination of:  post void residuals greater than 150 cc, a markedly diminished peak flow rate of less than 10 cc/sec, recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months, warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id. 

Urinary tract infection where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrants a 30 percent rating.  Id.

On VA examination in April 2011, the examiner diagnosed prostate cancer, status post robotic assisted laparoscopic radical prostatectomy.  The examiner indicated that the disease was in remission.  The Veteran reported that previously, his PSA level was elevated, a biopsy of the prostate was performed which was positive for prostate cancer, and he then underwent robotic assisted laparoscopic prostatectomy in September 2002 at a private facility.  He did not require chemotherapy or radiation therapy, and the Veteran reported that currently his PSA level was drawn every 8 months.  The examiner noted that the Veteran's prostate specific antigen (PSA) level was 0.4 (with the normal range from 0 to 4.0).  The examiner indicated that the Veteran's treatment was completed and he was currently in watchful waiting status after a prostatectomy in September 2002.  The examiner indicated that the Veteran had voiding dysfunction causing urine leakage, and did not require/did not use absorbent material.  He also had voiding dysfunction causing signs and/or symptoms of urinary frequency, and his daytime voiding interval was between 1 and 2 hours.  He had nighttime awakening to void 5 or more times.  He did not have signs or symptoms of obstructed voiding.  He did not require an appliance for voiding dysfunction, and did not have recurrent symptomatic urinary tract infections.  He had no other residual complications of prostate cancer or treatment for prostate cancer.  The Veteran reported that immediately after his 2002 surgery, he had constant urinary leakage and was wearing pads, but after 6 months, he was able to stop wearing pads and had improved control of his urinary stream.  Currently, he reported mild dribbling of urine after he finished voiding, but stated that he did not require use of absorbent material for this.  The Veteran reported that he was up frequently at night to void, sometimes as many as 5 times per night, and tried to limit the amount of fluids he consumed prior to bedtime.  The examiner opined that the Veteran's urinary incontinence was as least as likely as not (50/50 probability) caused by or a result of service connected disability/prostate cancer, status post robotic assisted laparoscopic radical prostatectomy. 

In an October 2011 notice of disagreement, the Veteran stated that since his VA examination, he had increased the frequency of absorbent pads and changed 3 to 4 times per day and 5 times per night.

A May 2012 VA outpatient treatment record reflects that the Veteran had not been seen since 2010, and requested incontinence pads. 

At his October 2013 Board hearing, the Veteran testified that he had to wear absorbent pads, and he had leakage after urination.  He said he changed the pads two to three times a day, and during the day urinated eight or nine times.  He testified that he had to urinate every hour at night, and said it was at least four or five times per night.  On a bad night it could be eight to ten times.  He said he was taking medication for his urinary condition.  He stated that the medication was prescribed by a private doctor from Spectrum Health, whom he saw every six months.  He denied having urinary tract infections.  He stated that he retired in 2006.

A January 2014 VA outpatient treatment record reflects that the Veteran had mild urinary incontinence secondary to prostatectomy.  A January 15, 2014 PSA was 0.6.  An April 14, 2014 urology note reflects that the Veteran had a rising PSA, and thickened bladder wall on ultrasound.  He denied gross hematuria, and had no significant lower urinary complaints.  The physician indicated that he had no major urinary problems.  A review of systems was positive for urinary frequency.  The diagnostic impression was elevated PSA with benign digital rectal examination.  A bone scan was planned as well as a radiation oncology consult to consider radiation treatment.  An April 2014 cystoscopy was normal.  A May 2014 bone scan showed no evidence of osseous metastases.  A May 8, 2014 radiation oncology consult reflects that the Veteran complained of urinary symptoms including frequency, nocturia times 8, incomplete voiding, urgency, and dribbling.  He also reported leakage around the clock both with and without increased abdominal pressure, which required 2 pads per day on average.  He denied leakage at night.  The Veteran reported that these complaints were stable for the past 12 years since his prostatectomy. The physician noted that his PSA level was 0.4 in 2010, 0.5 in 2012, and 0.6 in January 2014.  The assessment was detectable and rising PSA after prior radical prostatectomy in 2002.  The physician stated that this finding was indicative of recurrent prostate cancer, for which the treatment was radiotherapy.  In an addendum, the attending physician indicated that the Veteran had prostate cancer and biochemical recurrence.

Subsequent VA medical records show that the Veteran received radiation treatment for prostate cancer recurrence from August 6, 2014 to September 25, 2014.  

A December 2014 note reflects that the Veteran was doing well three months post treatment.  He reported nocturia 2 to 4 times per night, and no dysuria.

A June 2015 VA outpatient treatment record reflects that the Veteran was diagnosed with prostate cancer status post radical prostatectomy in September 2002, and his pre-radiation therapy PSA was 0.6 in January 2014.  His subsequent PSA scores were as follows:  0.12 in December 2014, and 0.06 in June 2015.  It was noted that he completed salvage radiation therapy on September 25, 2014.

On VA examination in August 2015, the examiner diagnosed prostate cancer, in remission.  The examiner indicated that the Veteran had prostate cancer recurrence in around August 2014, and had radiation treatment which was completed in October 2014.  The examiner indicated that the treatment was completed in October 2014 and the Veteran was in watchful waiting status.  The Veteran was noted to have voiding dysfunction causing urine leakage which required absorbent material which must be changed 2 to 4 times per day, and increased urinary frequency with a daytime voiding interval between 1 and 2 hours, and nighttime awakening to void 5 or more times.  There were no obstructed voiding symptoms.  He had no recurrent symptomatic urinary tract or kidney infections, and did not have renal dysfunction due to his condition.  His PSA was 0.06 in June 2015.  He did not have any other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer.  The Veteran reported that he retired in 2006 because of his prostate cancer, and had not worked since then.  

In a September 2015 statement, the Veteran contended that his prostate cancer residuals more nearly approximated the criteria for a 60 percent rating.  He said that the prostate was removed in 2002, and his PSA began to rise again in 2014, and he received radiation.  

Rating Period Prior to January 15, 2014

The Board has considered the Veteran's lay assertions as to the symptomatology and the severity of his condition, but, to the extent the Veteran believes that he is entitled to a higher rating than assigned herein, concludes that the findings during medical evaluation are more probative than the lay assertions to that effect. Furthermore, the findings of the medical evaluations are based primarily on the reports of the Veteran.  The Board has also reviewed the Veteran's VA treatment records throughout the period on appeal.  The records are consistent with the rating assigned.

Upon review, the Board finds the evidence does not indicate that a disability rating in excess of 40 percent is warranted at any point during the appeal period prior to January 15, 2014.  A higher 60 percent rating is not warranted based on urine leakage as the evidence during this period does not show the use of an appliance or wearing of absorbent materials which must be changed more than four times per day.  A higher rating in excess of 40 percent is not warranted based on urinary frequency, as that is the maximum rating for urinary frequency.  The Veteran did not have symptoms of obstructed voiding or renal dysfunction and did not require the use of an appliance.  There is no evidence of recurrent urinary tract infections in the medical records, and the Veteran explicitly denied such.  Accordingly, none of the criteria for a disability rating in excess of 40 percent have been met.

Rating Period From January 15, 2014

The Board finds that a higher 100 percent schedular rating is warranted for service-connected prostate cancer recurrence effective January 15, 2014, the date of an elevated PSA which was later diagnosed as recurrent prostate cancer by a VA urologist in a May 2014 VA treatment note. The evidence reflects that as of January 15, 2014, a malignant neoplasm of the genitourinary system is shown.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under this code, the 100 percent rating remains in effect following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, and the treatment in this case ended on September 25, 2014, with a mandatory VA examination at the expiration of six months.  

Although a VA examination was not conducted in March 2015 (six months after the cessation of radiation treatment), the Veteran underwent examination of his prostate cancer in December 2014, June 2015 and August 2015.

The evidence reflects that from March 25, 2015 (six months after cessation of radiation treatment), there has been no local reoccurrence or metastasis, and that the Veteran's prostate cancer will be rated based on residuals as voiding dysfunction, which is the predominant disability.  Renal dysfunction due to prostate cancer is not shown.  The Board finds the evidence does not indicate that a disability rating in excess of 40 percent is warranted at any point during the appeal period from that date.  A higher 60 percent rating is not warranted based on urine leakage as the evidence during this period does not show the use of an appliance or wearing of absorbent materials which must be changed more than four times per day.  A higher rating in excess of 40 percent is not warranted based on urinary frequency, as that is the maximum rating for urinary frequency.  The Veteran does not have symptoms of obstructed voiding or renal dysfunction and did not require the use of an appliance.  There is no evidence of recurrent urinary tract infections in the medical records.  Accordingly, none of the criteria for a disability rating in excess of 40 percent have been met.

The Board has considered whether any separate evaluation may be warranted for the Veteran's disability under the Rating Schedule as required by Schafrath, 1 Vet. App. 589.  However, the Board finds no basis upon which to assign a separate evaluation.  As noted above, the Veteran's related erectile dysfunction is separately rated and the Veteran is in receipt of special monthly compensation for the loss of use of a creative organ.  Further, while the Veteran has a scar associated with his residuals of prostate cancer, no compensable rating is allowed here as it is not painful or unstable, does not measure more than six square inches in area, and does not appear to produce any disabling effects.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2015).  Accordingly, no separate rating is available.

The Board has also considered whether the Veteran's residuals of prostate cancer present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral of the disability to the appropriate officials for consideration of an extraschedular rating is warranted. See 38 C.F.R. § 3.321 (b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39   (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology for his voiding dysfunction and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation for the service-connected residuals of prostate cancer is adequate. Consequently, referral for extraschedular consideration is not required.  Thun, 22 Vet. App. 111; 38 C.F.R.§ 3.321 (b)(1).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.	

A higher rating in excess of 40 percent for prostate cancer during the period prior to January 15, 2014 is denied.

Entitlement to a higher 100 percent rating for service-connected prostate cancer during the period from January 15, 2014 to March 25, 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A higher rating in excess of 40 percent for prostate cancer during the period from March 25, 2015 is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for a TDIU.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Governing law and regulation provide that a TDIU is granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities. See 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.18 and 4.19.  In making this determination of employability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by any disabilities that are not service-connected.  Id.

In a March 2015 statement, the Veteran said that he did not want to pursue a TDIU claim.  He stated that he worked for the same employer until taking a regular retirement.

The August 2015 VA examiner opined that the Veteran's urinary leakage and frequency affected his ability to perform any employment and ordinary activities because of the need for usage of the bathroom very frequently.

In light of the Board's grant of service connection for hearing loss and tinnitus, the Board finds that the matter of entitlement to a TDIU during the periods prior to January 14, 2014 and from March 25, 2015 must be deferred in order for the RO to assign initial ratings for these disabilities.  The TDIU issue is inextricably intertwined with these matters.  On remand, the RO should consider the TDIU issue on both schedular and extraschedular bases.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement to a TDIU after assignment of initial ratings for service-connected bilateral hearing loss and tinnitus.  The RO should consider the TDIU issue on schedular and extraschedular bases where applicable.

2.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


